Citation Nr: 0805062	
Decision Date: 02/12/08    Archive Date: 02/20/08

DOCKET NO.  04-09 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to service connection for cholelithiasis with 
cholecystectomy, claimed as a digestive system disorder.

2. Entitlement to service connection for nephrolithiasis, 
claimed as a genitourinary system disorder and hyperuricemia.

3. Entitlement to service connection for a respiratory 
disorder to include allergic rhinitis.

4. Entitlement to service connection for bilateral eye 
disabilities, claimed as glaucoma, to include as secondary to 
the veteran's claimed genitourinary system disorder.

5. Entitlement to service connection for a back disability, 
to include as secondary to the veteran's claimed 
genitourinary system disorder.


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel


INTRODUCTION

The veteran active service from August 1952 to June 1955, and 
previous active service of approximately 2 years and 11 
months that has not been verified.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 2003 rating decision of the San 
Juan, Puerto Rico, Department of Veterans Affairs (VA) 
Regional Office (RO).


FINDINGS OF FACT

1.  Status post cholecystectomy for cholelithiasis claimed as 
a digestive system disorder; nephrolithiasis, claimed as a 
genitourinary system disorder and hyperuricemia; and a back 
disability are not shown during service, nor is 
cholelithiasis or nephrolithiasis or degenerative arthritis 
of the lumbar spine shown to a compensable degree within one 
year of separation from service; the overall competent 
medical evidence does not show a medical nexus or etiological 
relationship between status post cholecystectomy for 
cholelithiasis or nephrolithiasis, claimed as a genitourinary 
system disorder and hyperuricemia and the veteran's military 
service.  

2.  A respiratory disorder to include allergic rhinitis is 
not shown during service, and the overall medical evidence 
does not show that it is proximately due to or the result of 
a service-connected disease or injury, or that there is a 
medical nexus or etiological relationship between the 
disorder and the veteran's military service. 

3.  The veteran has refractive error, considered a congenital 
or developmental defect; bilateral eye disabilities, 
including glaucoma are not shown during service nor is 
glaucoma to shown to a compensable degree within one year of 
separation from service; the overall medical evidence not 
show a medical nexus or etiological relationship between 
bilateral eye disabilities, including glaucoma and the 
veteran's military service.  


CONCLUSIONS OF LAW

1.  Status post cholecystectomy for cholelithiasis claimed as 
a digestive system disorder; nephrolithiasis, claimed as a 
genitourinary system disorder and hyperuricemia; a back 
disability; and bilateral eye disabilities, claimed as 
glaucoma; were not incurred in or aggravated by service; nor 
may service incurrence be presumed. 38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2007).

2. A respiratory disorder to include allergic rhinitis was 
not incurred in or aggravated by service and is not 
proximately due to or the result of any service-connected 
disability. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran asserts that his cholelithiasis with 
cholecystectomy, status post cholecystectomy for 
cholelithiasis; nephrolithiasis, claimed as a genitourinary 
system disorder and hyperuricemia; respiratory disorder to 
include allergic rhinitis;  bilateral eye disabilities, 
claimed as glaucoma; and a back disability; had their onset 
during his period of active service or are to his 
tonsillectomy or genitourinary disorder.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service. 38 U.S.C.A. §§ 1110, 1131. Service connection may 
also be granted for any disability shown after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service. 38 
C.F.R. § 3.303(d).

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and nephritis, renal or 
gall bladder calculi, arthritis or degenerative joint 
disease, hypertension, or including glaucoma as an organic 
disease of the nervous system, manifests to a degree of 10 
percent within one year from the date of termination of such 
service, such disease shall be presumed to have been incurred 
or aggravated in service, even though there is no evidence of 
such disease during the period of service. 38 U.S.C.A. §§ 
1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

The veteran's service medical records are incomplete, 
apparently destroyed by fire at the National Personnel 
Records Center (NPRC) in 1973.  

The available service separation physical examination report 
dated in June 1955, is absent for any pertinent complaints, 
findings, or diagnoses. The veteran's vision was listed as 
20/20 in each eye. Surgeon General Office (SGO) reports dated 
in May 1951 and March 1952, are also absent for pertinent 
pathology. 

A VA record of hospitalization shows that in October 1956 the 
veteran was hospitalized for abdominal pain, cause 
undetermined.  A duodenal ulcer and intestinal parasites were 
to be ruled out. The diagnosis was gastric indigestion, cause 
undetermined. 

A VA Form 10-7131, Exchange of Beneficiary Information and 
Request for Administrative and Adjudicative Action, dated in 
June 1986, shows that the veteran received medical treatment 
for right "pyelonephirstosis."

In a November 2002 statement from a private physician the 
veteran's service history was reported. It was stated that 
the veteran began to have abdominal pain while in Germany 
during service, and that he was evaluated for possible 
gastrointestinal pathology. It was indicated that there were 
no findings.  He continued with abdominal pain, and was 
treated with pain medications only.  It was reported that the 
veteran was discharged from service without a physical 
examination, with only a few questions asked of him. It was 
stated that during service, the veteran had a constant sore 
throat and that after discharge the veteran continued with a 
sore throat, nasal allergy, and difficulty swallowing. He was 
diagnosed with rhino-pharyngitis, and had frequent treatment 
and vaccines for allergy.  

The physician's report also indicated that the veteran 
continued with abdominal and right flank pain and was 
diagnosed with nephrolithiasis requiring surgeries. The 
veteran also underwent cholecystectomy, had a history of 
gastritis, a hiatal hernia, and hyperuricemia, as well as low 
back pain with radiculopathy. It was also related that during 
service, the veteran had frequent pain in both eyes and used 
to see bright lights for which he was given eye drops, but 
not thoroughly evaluated for the problem, and was only 
evaluated at sick call. The veteran was diagnosed with 
glaucoma after discharge. The physician opined that the 
veteran had multiple medical conditions that required several 
surgical interventions during and after service, and that the 
surgeries were related to conditions that started during 
service. It was stated that the abdominal pain with diagnoses 
of nephrolithiasis, cholelithiasis with cholecystectomy, 
tonsillectomy with rhino-pharyngitis and glaucoma were 
service connected, that started or at least their signs and 
symptoms started during service.

A VA genitourinary examination was performed in April 2003. 
The veteran's medial history report indicated that he had a 
history of nephrolithiasis, bilateral, since 1953 while in 
the Army. It was reported that in 1986 the veteran had a 
right nephrosotmy for calculus; that he had passed several 
stones on the left side; and that he had had calcium and uric 
acid stones. It was reported that the veteran had a history 
of urinary tract infections and acute nephritis due to 
stones. The pertinent diagnosis was: Stone formation, 
bilateral renal calculi, operated several times.

At an April 2003 VA nose, sinus, larynx, and pharynx 
examination, the veteran complained of allergies and 
rhinopharyngitis due to tonsillectomy. The diagnoses were: 
Allergic rhinitis; the pharynx, surgically absent tonsils. 
The examiner opined that the veteran appeared to have 
allergic rhinitis which had no relationship with a 
tonsillectomy; tonsillitis had no relationship with 
allergies.  

At a VA general medical examination in April 2003, it was 
reported that the veteran had osteoarthritis and degenerative 
joint disease of the spine. X-rays revealed bilateral 
nephrolithiasis. The diagnoses included cholecystectomy, 
renal lithectomy due to nephrolithiasis, chronic rhinitis, 
and glaucoma. Subsequent VA lumbar spine MRI studies revealed 
degenerative disc disease and spondylosis.

VA and private eye and other medial examinations through 
February 2004 reported evidence of ocular hypertension, 
refraction error, glaucoma, cataracts, presbyopia, and 
hypermetropia.  

In September 2005, a VA medical examination of the stomach 
was performed. The veteran's medical history was reported and 
the examiner indicated that the veteran's claims folder was 
reviewed. The diagnosis was status post cholecystectomy for 
cholelithiasis. The examiner opined that the lapse of time 
from military service to the confirmation of the diagnosis of 
cholelithiasis was far too long to sustain an etiological 
relationship. It was stated that the possibility that 
abdominal pain of the colicky type due to kidney stones may 
have actually been colicky pain due to gallstones is only 
speculative. The examiner stated that it was less likely than 
not due to the veteran's military service or one year after 
it.

In a September 2005 genitourinary medical examination report, 
the examiner stated that the claims folder was carefully 
reviewed. The examiner commented that the April 2003 
genitourinary examination and laboratory tests had been 
reviewed. Hyperuricemia in 199 was reported.  The examiner 
opined that there was no evidence in the record that the 
veteran developed nephrolithiasis and hyperuricemia during 
military service or one year after. 

A VA medical examination of the eyes was performed in 
September 2005.  It was reported that previous medical 
findings in the record revealed ocular hypertension and 
refraction error. The diagnoses were: Refractive error; 
senile cataracts; ocular hypertension; no diabetic 
retinopathy. The examiner opined that the veteran's loss of 
vision was caused by or a result of refractive error, and 
that ocular hypertension was not caused by or the result of 
his military service. In a May 2007 addendum, a the VA 
ophthalmologist examiner commented that neither ocular 
hypertension nor the other (eye) diagnoses were due to the 
veteran's military service or that was incurred in the one 
year period thereafter. In June 2007 the examiner reiterated 
that the veteran's claim folder had been reviewed.       

I.  Status Post Cholecystectomy for Cholelithiasis claimed as 
a Digestive System Disorder 
 
In order to establish service connection for a claimed 
disorder, the following must be shown: (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability. See Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 
(1999).
                 
The medical record confirms that the veteran is currently 
status post cholecystectomy due to cholelithiasis. The 
veteran's claim therefore meets the initial requirement of a 
service connection clam, namely that there is medical 
evidence of current disability.

Review of the claims folder shows that the majority of 
veteran's service medical records are missing and are 
presumed to have been destroyed by fire. VA has a heightened 
duty to assist the veteran when records are missing and 
presumed to have been destroyed. Cuevas. v. Principi, 3 Vet. 
App. 542 (1992).

An existent service separation physical examination shows 
that it is entirely absent for any complaints, findings, or 
diagnoses referable to cholelithiasis, a cholecystectomy, or 
any other digestive pathology for that matter. SGO records 
that have been obtained are not pertinent. The record shows 
that the veteran received treatment and hospitalization for 
gastritis, but this was approximately 15 months after his 
separation from service. Based on these findings, or the lack 
thereof, the Board is compelled to conclude that there is no 
medical evidence of cholelithiasis or gallbladder calculus or 
any digestive disorder during service or cholelithiasis or 
gallbladder calculus within one year after the veteran's 
separation from military service. The medical records in the 
claims folder do not show evidence of in-service incurrence.

Regarding a medical nexus or an etiological relationship 
between cholelithiasis and status post cholecystectomy and 
service, the record includes a statement from a private 
physician who opines in November 2002 that the veteran's 
abdominal pain complaints and cholelithiasis, status post 
cholecystectomy are in fact related to service. It is 
imperative to note at this point though that while the Board 
may only consider independent medical evidence to support its 
findings, the Board is not required to accept the medical 
authority supporting a claim. It must provide its reasons for 
rejecting such evidence and, more important, must provide a 
medical basis other than its own unsubstantiated conclusions 
to support its ultimate decision. Colvin v. Derwinski, 1 Vet. 
App.171 (1991); Hayes v. Brown, 9 Vet. App. 67 (1996).  

The private physician's medical opinion is positive evidence 
in support of the veteran's claim. However, it is noted that 
the opinion is apparently wholly based on the veteran's 
reported medical history. Unenhanced reports of history 
transcribed by a medical examiner do not constitute competent 
medical evidence. LeShore v. Brown, 8 Vet. App. 406 (1995). 
There is no indication from the record that the private 
physician had use of the veteran's claim folder or that his 
medical records were used in consideration of the medical 
opinion advanced. He did not comment on the available 
separation examination and SGO report showing no pertinent 
findings.  As indicated previously, the first medical 
evidence of any gastrointestinal pathology is many months 
after service.  Further, the record includes a VA medical 
opinion from a VA physician, who examined the veteran and had 
use of the claims folder and medical records who determined 
that the veteran's digestive disability was not related to 
service in that the diagnosis of cholelithiasis was too 
removed to sustain an etiological relationship. The VA 
medical opinion along with the remaining evidence of record 
or lack thereof, is most persuasive.  

The Board is has considered the veteran's lay assertions on 
the matter, relating his cholelithiasis and status post 
cholecystectomy to his period of military service. However, 
the veteran's lay assertions cannot be accepted as competent 
evidence, since where the determinative issue involves 
medical causation or a medical diagnosis, there must be 
competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status do not constitute 
competent medical evidence. Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992). The overall medical evidence does not 
support the veteran's assertions.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied. Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b). The weight of the evidence 
is against the veteran's claim. Service connection for 
cholelithiasis with cholecystectomy, claimed as a digestive 
system disorder is denied.
 
II.  Nephrolithiasis, Claimed as a Genitourinary System 
Disorder and Hyperuricemia          
  
The veteran has nephrolithiasis and has or had hyperuricemia 
and uric acid stones.  The Board concludes that veteran meets 
the necessary criteria of service connection, namely medial 
evidence of current disability. Hickson, supra.  

The veteran's service medial records are unavailable, and his 
service separation physical examination report is negative 
for any complaints, findings, or diagnoses referable to 
nephrolithiasis, hyperuricemia or any genitourinary system 
disability for that matter. The interim clinical record is 
absent for any medical evidence of nephrolithiasis, 
hyperuricemia or any genitourinary system. The record shows 
that many years after service, in 1986, the veteran received 
treatment for a disorder clinically associated with renal 
calculi. There is no medical evidence of nephrolithiasis, 
hyperuricemia or any genitourinary disorder during service or 
nephrolithiasis or kidney calculus within one year after the 
veteran's separation from military service. Medical evidence 
of in-service incurrence is not demonstrated. Hickson, supra.  

With respect to a medical nexus or etiological relationship 
as a criteria for service connection, a private physician has 
essentially opined that the veteran's nephrolithiasis had its 
onset during service. Indeed this is positive evidence in 
favor of the veteran's claim.  However, the opinion is 
seemingly based wholly on the veteran's reported medical 
history. There is no indication that the physician had use of 
the veteran's claims folder and he fails to comment on the 
lack of pertinent findings for many years following service. 
LeShore, supra. The opinion is not supported by rationale.  
Furthermore, the record shows that the first treatment for 
renal calculi is reported many years after the veteran's 
period of military service. There are no supporting clinical 
records to the contrary. In addition, the record includes a 
medical opinion from a VA physician, who had the opportunity 
to review the claims folder and medical evidence, and opined 
that there is no evidence that the veteran developed 
nephrolithiasis and hyperuricemia during service or one year 
later. The Board concludes that the overall medical evidence 
does not show a medical nexus or etiological relationship 
between the veteran's current nephrolithiasis or 
hyperuricemia disability and his period of military service.   

The veteran assertions regarding any etiological relationship 
or causation are not considered competent evidence, and they 
are not supported by the overall medical record. Espiritu, 
supra.  

The Board is compelled to conclude that the weight of the 
evidence is against the veteran's claim. Gilbert, supra. 
Service connection for nephrolithiasis, claimed as a 
genitourinary system disorder and hyperuricemia is denied.  

III.  A Respiratory Disorder to Include Allergic Rhinitis

The medical evidence shows that the veteran has allergic 
rhinitis. There is no current medical evidence of a 
respiratory disorder. Therefore, with respect to the portion 
of his claim that specifically concerns allergic rhinitis, 
and that portion only, he has met the initial criteria for 
service connection, medical evidence of current disability. 
Hickson, supra. 

As noted, the veteran's service medical records are 
unavailable, destroyed by fire. The available service 
separation examination is absent for any complaints, findings 
or diagnoses referable to allergic rhinitis. Allergic 
rhinitis is first shown in 2003, approximately 48 years after 
service. There is no medical evidence of allergic rhinitis 
during service or for many years later. Medical evidence of 
in-service incurrence of allergic rhinitis is not shown. 
Hickson, supra.  

The evidence is absent for any medical nexus or etiological 
relationship between the veteran's current rhinitis and his 
period of military service. Hickson, supra. 

It is noted that status post tonsillectomy is a service 
connected disorder, and the veteran has asserted that his 
respiratory disorder and presumably his allergic rhinitis are 
related to his service connected status post tonsillectomy.  
Generally, service connection may be granted for a disability 
which is proximately due to and the result of a service-
connected disease or injury. 38 C.F.R. § 3.310(a) (2006). 
Secondary service connection requires evidence of a 
connection to a service-connected disability. See Reiber v. 
Brown, 7 Vet. App. 513 (1995). An appellant's own conclusion, 
stated in support of his claim, that his present disability 
is secondary to his service-connected disability is not 
competent evidence as to the issue of medical causation. See 
Grivois v. Brown, 6 Vet. App. 136 (1994). There is no medical 
evidence indicating that the veteran's allergic rhinitis is 
proximately due to or the result of his service connected 
status post tonsillectomy.  In an April 2003 VA medical 
opinion, a VA clinician opined that the veteran's allergic 
rhinitis had no relationship with his tonsillectomy. It is 
also noted that the veteran's assertions regarding causation 
and etiology are not considered competent evidence nor are 
they supported by any medical evidence. Espiritu, supra. 

The weight of the evidence is against the veteran's claim.  
Gilbert, supra.  Service connection for a respiratory 
disorder to include allergic rhinitis is denied.
       
IV.  Service Connection for Bilateral Eye Disabilities, 
Claimed as Glaucoma, to Include as Secondary to the Veteran's 
Claimed Genitourinary System Disorder

The veteran has several eye disabilities, and as a result he 
meets the necessary initial criteria for a service connection 
claim, that there be current medical evidence of disability. 
Hickson, supra.  
The available service separation physical examination report 
is absent for any complaints, findings, or diagnoses 
referable to his eyes. It is noteworthy that a vision 
examination at service separation revealed no abnormalities. 
The post-service clinical data shows a refraction error of 
the eyes and ocular hypertension in 2003, some 48 years after 
service. VA and private clinical records through 2005 show 
treatment for other disabilities of the eyes, including 
cataracts and glaucoma. It is imperative to note that 
congenital or developmental defects, such as refractive error 
of the eye as such are not diseases or injuries within the 
meaning of applicable legislation. 38 C.F.R. § 3.303(c).  
Further, the veteran's ocular hypertension and glaucoma are 
not shown during service or to a compensable degree within 
one year after service. It must be concluded that medical 
evidence of in-service incurrence of bilateral eye 
disabilities, claimed as glaucoma is not demonstrated. 
Hickson, supra. 

There is no evidence of a medical nexus or etiological 
relationship between the veteran's current eye disabilities 
and his period of service. The Board is aware that veteran 
has asserted that his bilateral eye disabilities are 
secondary to a genitourinary system disorder. However, a 
genitourinary disorder is not a service-connected disability, 
and there is no medical evidence to support such an 
assertion. Moreover, the veteran's assertions on causation or 
etiology are not considered competent evidence. Espiritu, 
supra.  
 
The weight of the evidence is against the veteran's claim. 
Service connection for bilateral eye disabilities, claimed as 
glaucoma, to include as secondary to the veteran's claimed 
genitourinary system disorder is denied.



V.  A Back Disability 

The medical data confirms the veteran's low back disability, 
and he meets the initial requirement of service connection 
that there be medial evidence of current disability.  
Hickson, supra. 

The veteran's service medical records are unavailable, and 
his service separation physical examination report is absent 
for any complaints, findings, or diagnoses referable to the 
back and lumbar spine. Medical evidence specific to 
disability of the spine is first reported at a VA medical 
examination in April 2003, at which time osteoarthritis and 
degenerative joint disease were reported. Subsequently 
degenerative disc disease of the lumbar spine was indicated. 
Based on the foregoing it must be concluded that a back 
disability is not shown during service nor is degenerative 
joint disease or arthritis of the lumbar spine shown to a 
compensable degree within one year of service separation. 
Back disability is first reported many years after service.  
Medical evidence of in-service incurrence of a back 
disability is not demonstrated. Hickson, supra.

The medical evidence is also absent for any medical nexus or 
etiological relationship between the veteran's current back 
disability and his period of military service. Hickson, 
supra.  The veteran has made and assertion regarding the 
relationship between his genitourinary disorder and his back 
disability. However, his genitourinary disorder is not a 
service connected disability, requiring consideration of 
secondary service connection. There is no medical evidence to 
support such a theory. Further, the veteran's assertions 
regarding causation and etiology are not considered competent 
evidence. Espiritu, supra. 

The weight of the evidence is against the veteran's claim. 
Gilbert, supra.  Service connection for a back disability is 
denied.  



Duty to Assist and Notice      

The Board finds that the content requirements of a duty to 
assist notice have been fully satisfied.  See 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).  In letters from the RO dated 
in January 2003, June 2005, August 2005, and January 2007  
provided the veteran with an explanation of the type of 
evidence necessary to substantiate his claims, as well as an 
explanation of what evidence was to be provided by him and 
what evidence the VA would attempt to obtain on his behalf. 
The veteran ahs been informed that his service medical 
records were presumably destroyed, and that he should submit 
any additional evidence that he had in his possession. In the 
January 2006 letter, the RO provided additional notice 
regarding assignment of ratings and effective dates. The VA 
has no outstanding duty to inform the appellant that any 
additional information or evidence is needed.

The veteran was given a full opportunity to submit evidence, 
and he has not claimed any prejudice as a result of the 
timing of the letters, and the Board finds no reason to 
believe than any prejudice occurred.  The Board concludes, 
therefore, that the appeal may be adjudicated without a 
remand for further notification.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues has been obtained. As 
indicated previously his service records were presumably 
destroyed by fire in 1973 at the NPRC. The veteran's service 
separation examination is of record, and SGO records have 
been obtained by VA. The veteran has been afforded 
appropriate disability evaluation examinations. The Board 
does not have notice of any additional relevant evidence 
which is available but has not been obtained.  For the 
foregoing reasons, the Board concludes that all reasonable 
efforts were made by the VA to obtain evidence necessary to 
substantiate the veteran's claims.  Therefore, no further 
assistance to the veteran with the development of evidence is 
required.  

  



ORDER

Entitlement to service connection for cholelithiasis with 
cholecystectomy, claimed as a digestive system disorder is 
denied.

Entitlement to service connection for nephrolithiasis, 
claimed as a genitourinary system disorder and hyperuricemia 
is denied.

Entitlement to service connection for a respiratory disorder 
to include allergic rhinitis is denied.

Entitlement to service connection for bilateral eye 
disabilities, claimed as glaucoma, to include as secondary to 
the veteran's claimed genitourinary system disorder is 
denied.

Entitlement to service connection for a back disability, to 
include as secondary to the veteran's claimed genitourinary 
system disorder is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


